DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-13, 21-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 and 21 of a system and method for manufacturing a shear web for a wind turbine blade comprising an elongated lower web mold part having a molding surface with a central portion which is substantially flat, a first downwardly extending molding surface portion at a first end of the lower web mold part and a second downwardly extending molding surface portion at a second end of the lower web mold part, and first and second backing plates each comprising an inner molding surface, one or more outer surfaces and a groove extending between at least one of the outer surfaces and the inner molding surface of the respective plate, wherein one or more outer surfaces of each of the plates comprises opposing first and second lateral surfaces, wherein the groove of each of the plates extends through the inner molding surface between opposing first and second lateral surfaces of the corresponding plate, the groove extending from the first lateral surface to the second lateral surface in addition to the other limitations present in the claims.
The closest prior art of record, Pedersen, Sekido and Gohier, teach methods and systems for shear web or composite molding as set forth in the Non-Final rejection mailed 03/29/2021 and the Final Rejection mailed 09/27/2021.  However, as discussed in applicant’s responses filed 06/28/2021 and 12/23/2021 the current prior art of record does not teach nor render obvious the entirety of applicant’s particularly claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742